DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on February 10, 2022 has been entered. Claims 1, 9, 11, 19, and 20 have been amended. No new claims have been added or cancelled. Thus, claims 1-20 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 11-19), machine (claims 1–10), and a manufacture (claim 20) where the machine and manufacture are substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of performing an operation for a user based on receiving a value transfer and storing it in a temporary record by: 
sending a signal to display a graphical user interface that includes a first selectable option for indicating that the user has a persistent account and a second selectable option for indicating that the user does not have a persistent account;
receiving a signal indicating selection of the second selectable option for indicating that the user does not have the persistent account;
responsive to receiving the signal indicating selection of the second selectable option for indicating that the user does not have the persistent account, sending a signal to display a graphical user interface to perform one or more operations;
receiving a signal representing a request from a user to perform an operation;
obtaining a signal including verified identity data of the user;
generating a temporary data record and associating the temporary data record with the verified identity data of the user;
receiving a value transfer based on the requested operation and storing the received value in the temporary data record; and
performing the operation using the stored value in the temporary data record.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., performing an operation for a user based on receiving a value transfer and storing it in a temporary record).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “communications module,” “computing device,” and “network,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0016] of the specification). Independent claims 1 and 20 are nearly identical to independent claim 11 and, thus, the same analysis applies to them. Independent claim 20 contains the use of a processor which is an additional element that is being used to implement the abstract idea of claim 11.
Dependent claims 2–10 and 12–19 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 2 and 12 recite nearly identical limitations that further define the abstract idea noted in claim 11 in that they describe deactivating the temporary data record after performing the operation for the user. Dependent claims 3 and 13 recite nearly identical limitations that further define the abstract idea noted in claim 11 in that they describe deactivating the temporary data record if a determination is made that the value in the temporary data record is zero. Dependent claims 4 and 14 recite nearly identical limitations that further define the abstract idea noted in claim 11 in that they describe that the temporary data record is a single use record. Dependent claims 5 and 15 recite nearly identical limitations that further define the abstract idea noted in claim 11 in that they describe that receiving a signal identical identifying an account by a third-party server providing the value transfer. Dependent claims 6 and 16 recite nearly identical limitations that further define the abstract idea noted in claim 11 in that they describe that receiving a signal identical identifying an account by a third-party server providing the value transfer. Dependent claims 7 and 17 recite nearly identical limitations that further define the abstract idea noted in claim 11 in that they describe determining that the request to perform the operation includes a value transfer request greater than a threshold amount and when it is determined that the request to perform the operation includes the value transfer request greater than the threshold amount a signal representing a request for the user to create a persistent account. Dependent claims 8 and 18 recite nearly identical limitations that further define the abstract idea noted in claim 11 in that they describe sending a signal representing a request for additional identity data confirming the identity of the user and receiving a signal including the requested additional identity data, and then analyzing the received additional identity data to confirm the identity of the user. Dependent claims 9 and 19 recite nearly identical limitations that further define the abstract idea noted in claim 11 in that they describe determining that the user does have a persistent account and if that is the case, then performing the operation using value stored in the persistent account without engaging the digital identity network. This is done through a signal that is received through a selectable option. Dependent claim 10 recites limitations that further define the abstract idea noted in claim 11 in that it describes that the digital identity network includes a permissioned blockchain network.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
5.  Applicant’s arguments filed on February 10, 2022 have been fully considered. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. Applicant argues that “claim 1, as a whole, amounts to significantly more than the alleged exception.” (See Applicant’s Arguments, p. 9). However, here, the additional elements, such as: a “communications module,” “computing device,” and “network,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.). Here, the use of selectable options to send signals relating to whether the user has or does not have a persistent account is not a technological improvement. No specialized hardware is being used to carry out the functions recited in the claims, including independent claims, 1, 11, and 20. Instead, generic components are being used to implement the abstract idea noted in claim 1. 
Therefore, the rejection under 35 U.S.C. §101 is maintained. 

Prior Art Not Relied Upon
6. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
Sobol et al. (U.S. Pub. No. 2015/0186872) teaches a system and method for providing a temporary virtual transaction vehicle when the user misplaces a physical transaction card based at least partially on the information with the request for a temporary card and identity the user account.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner, Art Unit 3696
/JOSEPH W. KING/Primary Examiner, Art Unit 3696